DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 9-15, and 18-25 have been presented for examination. Claims 1, 11, and 20 are independent. Claims 1, 5, 9, 11, 15, 18, and 20 were amended. Claims 6-8, 16, and 17 were canceled, and claims 21-25 were newly added.
	
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with 

Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered. The examiner’s reply follows.
Objections to the specification are withdrawn in view of their amendment and/or arguments presented by the applicant.
Rejections under 35 USC 101 for claims 1-20 is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wahrmund et al., US Patent Application Publication No. 2016/0313463 (hereinafter “Wahrmund”) in view of Maor et al., US Patent Application Publication No. 2017/0017899 (hereinafter “Maor”).
Claim 1. Dara discloses A method (Wahrmund, Abstract “A method to classify one or more seismic surfaces or surface patches based on measurements from seismic data”), comprising: 
obtaining data from a storage medium (Wahrmund, Fig. 12 illustrating basic computer architecture with storage medium, [0060] “FIG. 5 shows the steps that can be used in classifying unclassified surface(s) and optionally computing confidences, which corresponds to step 306 in FIGS. 3A and B. Step 501 includes inputting picked but unclassified seismic surface(s) or surface patch(es).”); 
segmenting at least a section of the data into a connected sequence of subsections (Wahrmund, Fig. 4 402 segmenting surfaces; [0057] “Step 402 includes segmenting the training surfaces. The training surfaces can be divided into equal or approximately equal segments, or 
labeling the connected sequence of subsections of the data to generate labeled reservoir data (Wahrmund, [0035] “In step 405, segment patterns for each surface type are calculated and learn classification model from the training surface segment patterns.”),
wherein labeling comprises: for each subsection of the connected sequence of subsections (Wahrmund, [0035] “In step 405, segment patterns for each surface type are calculated and learn classification model from the training surface segment patterns.”):
retrieving a portion of the reservoir data that is in the subsection, and labeling the subsection according to a type of the portion of the reservoir data (Wahrmund , [0073] “The same segment type labels should be used where multiple interpreters are labeling segments. Labels can be built based on above/below geometric pairs such as conformable/conformable, onlaping/toplapping, downlapping/conformable, onlaping/truncating, above/below seismic facies pairs such as high amplitude continuous/low amplitude semi-continuous, and/or surface characteristics such as the amplitude, continuity or curvature of the surface.”; [0086] “Next, as in FIG. 5, step 505, each surface segment is classified. Alternatively or in addition, the system may report the confidence of that classification or a degree of likelihood of each potential 
While Wahrmund teaches that the reservoir datasets are fed into a classifier to classify the features, Wahrmund does not explicitly disclose utilizing a crawler application executed by a processor, nor feeding the labeled data into an artificial neural network.
Maor teaches utilizing a crawler application executed by a processor (Maor, [0024] “the method further comprises code that automatically crawls along at least one of links on a network and stored file in the at least one second storage unit, the code automatically designates the at least one secondary dataset according to at least one object type that corresponds to at least one object type of the primary training dataset.”; [0087] “The secondary datasets may be automatically designated by code, for example, by a crawling program that searches the internet (and/or local storage devices) using keywords to identify databases and/or other sources of information, or for example, by a linking program that follows links from a source (e.g., website) which has previously been identified as containing relevant secondary data ( e.g., in an earlier iteration of the method).” EN: the crawler program is one of several possible choices for analyzing and processing very large datasets that is obvious to one of ordinary skill in the art.); 
feeding the labeled data into an artificial neural network (Maor, [0059] “As used herein, the term statistical classifier (or classifier) broadly means a predictive model and/or classification machine learning model, for example, a statistical classifier, a regression function, a look-up table, decision tree learning, artificial neural networks, and Bayesian networks.”).


Claim 2. Modified Wahrmund teaches the method of claim 1, wherein: the reservoir data comprises analysis data (Wahrmund, [0063] “FIGS. 3A and B describe the steps of a surface classification method. This method is based on learning a classification model from training surfaces that have been labeled by an interpreter…. These inputs are then used to learn a classification model to assign surfaces or patches to classes. The classification output can take the form of "hard" or "soft" assignment.” EN: the reservoir data includes data that has been processed by a reviewer that is analysis data.)); and labeling the subsections of the reservoir data comprises labeling the subsections of the reservoir data based on the analysis data (Wahrmund, [0073] “Though there is flexibility in the number of segment types that can be defined, no more than 5-15 types is recommended to minimize complexity. The same segment the method further comprising performing quality control on the labeled reservoir data using at least one of input from an interpreter or a machine learning process (Wahrmund, [0077] “Cross-validation should be part of computing and selecting the surface features (step 404) in order to estimate how accurately the model will work on unlabeled surfaces”; [0086] “in addition, the system may report the confidence of that classification or a degree of likelihood of each potential classification outcome.” EN: the confidence levels are construed as teaching a form of quality control.).

Claim 3. Modified Wahrmund teaches the method of claim 2. Dara does not explicitly disclose, but Lim teaches wherein the analysis data is metadata incorporated with the reservoir data. (Wahrmund, [0076] “FIG. 9 shows two attribute clusters (amplitude 902 and geometric clusters 901) for an example flooding surface segment 900, and three attribute clusters (amplitude 905, geometric 904, and dip 903 related clusters) from an example sequence boundary segment 906. Final selected features will utilize a subset of the attributes originally extracted for the test surfaces. Only the attributes used in the training features need be extracted for the unclassified surfaces.” EN: The labels and classifications for an identified feature is metadata.).

Claim 4. Modified Wahrmund teaches the method of claim 1, further comprising: presenting visualizations of the subsections to an interpreter; and receiving interpretive input corresponding to the subsections, wherein labeling the subsections of the reservoir data comprises labeling the subsections of the reservoir data based on the interpretive input (Wahrmund, [0053] “outputting surface class and quantifying confidence. The surfaces can them be used for data analysis, interpretation, or visualization.”; [0073] “The expert will define geologically diagnostic segments for each surface type (FSs and SBs ), and label those segments by seismic termination type(s) or other characteristics. For example, in FIG. 8, the interpreter could identify Segment 801 as conformable above and below, with no reflection terminations, Segment 802 as onlap above and parallel below, and Segment 803 as conformable above and below. Different experts could segment the surfaces differently, say as "splitters or lumpers". These differences will then be reflected in different feature sets, and different segment patterns for surface classes; these differences will, in most circumstances, allow for different training sets with different interpreters.” EN: The labels and classifications for an identified feature may be displayed or visualized for the interpreter (i.e., expert) analysis and input.).

Claim 5. Modified Wahrmund teaches the method of claim 1, including performing one or more of interpreting seismic data, interpreting geophysical data, interpreting reservoir data, performing well correlations, building reservoir models suitable for simulation, generating visualizations of simulation results, calculating volumes, producing maps, or designing development strategies to maximize reservoir exploitation (Wahrmund, [0053] “(4) classifying the surface, optionally quantifying the likelihood of the surface belonging to each type, and (5) outputting surface class and quantifying confidence. The surfaces can them be used for data analysis, interpretation, or visualization.”).
executing the artificial neural network for the data analysis (Maor, [0059] “As used herein, the term statistical classifier (or classifier) broadly means a predictive model and/or classification machine learning model, for example, a statistical classifier, a regression function, a look-up table, decision tree learning, artificial neural networks, and Bayesian networks.”).
Wahrmund and Maor are analogous because they are related to classification of data sets for further analysis and use. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Wahrmund and Maor and arrived at the method of processing data into usable training data sets that may be used for classification in the field of reservoirs as claimed. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. applying classification to data) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a method for classifying data sets for use as training data sets for a neural network). See Maor [0004]).

Claim 9. Modified Wahrmund teaches the method of claim 1, wherein the reservoir data comprises one of a group consisting of: a simulated reservoir model, and the subsections of the reservoir data comprise sequences of voxels of the simulated reservoir model; a well log, and the subsections of the reservoir data comprise line segments corresponding to the well log; an image, and the subsections of the reservoir data comprise rectangular subsections of the image; and a reservoir model, and the subsections of the reservoir data comprise voxels of the reservoir model (Wahrmund, [0066-0067] “FIG. 3A, step 302, includes inputting or extracting attributes measured from the seismic data…. FIG. 3A, step 302, includes inputting or extracting attributes measured from the seismic data. For example, in classical seismic stratigraphy, SBs and FSs are identified based on stratigraphic terminations, morphologies, continuity, facies, and/or other seismic characteristics at, above, or below the seismic surface.” EN: Wahrmund teaches an image).

Claim 11. Wahrmund discloses A computing system comprising: one or more processors; and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations (Wahrmund, Fig. 12 illustrating basic computer architecture with storage medium), the operations comprising: 
obtaining data from a storage medium (Wahrmund, Fig. 12 illustrating basic computer architecture with storage medium, [0060] “FIG. 5 shows the steps that can be used in classifying unclassified surface(s) and optionally computing confidences, which corresponds to step 306 in FIGS. 3A and B. Step 501 includes inputting picked but unclassified seismic surface(s) or surface patch(es).”); 
segmenting at least a section of the data into a connected sequence of subsections (Wahrmund, Fig. 4 402 segmenting surfaces; [0057] “Step 402 includes segmenting the training surfaces. The training surfaces can be divided into equal or approximately equal segments, or even regarded as one segment. One segment may be appropriate for small surfaces or surface 
labeling the connected sequence of subsections of the data to generate labeled reservoir data (Wahrmund, [0035] “In step 405, segment patterns for each surface type are calculated and learn classification model from the training surface segment patterns.”),
wherein labeling comprises: for each subsection of the connected sequence of subsections (Wahrmund, [0035] “In step 405, segment patterns for each surface type are calculated and learn classification model from the training surface segment patterns.”):
retrieving a portion of the reservoir data that is in the subsection, and labeling the subsection according to a type of the portion of the reservoir data (Wahrmund , [0073] “The same segment type labels should be used where multiple interpreters are labeling segments. Labels can be built based on above/below geometric pairs such as conformable/conformable, onlaping/toplapping, downlapping/conformable, onlaping/truncating, above/below seismic facies pairs such as high amplitude continuous/low amplitude semi-continuous, and/or surface characteristics such as the amplitude, continuity or curvature of the surface.”; [0086] “Next, as in FIG. 5, step 505, each surface segment is classified. Alternatively or in addition, the system may report the confidence of that classification or a degree of likelihood of each potential classification outcome. One classification approach involves comparing the seismic attributes 
While Wahrmund teaches that the reservoir datasets are fed into a classifier to classify the features, Wahrmund does not explicitly disclose utilizing a crawler application executed by a processor, nor feeding the labeled data into an artificial neural network.
Maor teaches utilizing a crawler application executed by a processor (Maor, [0024] “the method further comprises code that automatically crawls along at least one of links on a network and stored file in the at least one second storage unit, the code automatically designates the at least one secondary dataset according to at least one object type that corresponds to at least one object type of the primary training dataset.”; [0087] “The secondary datasets may be automatically designated by code, for example, by a crawling program that searches the internet (and/or local storage devices) using keywords to identify databases and/or other sources of information, or for example, by a linking program that follows links from a source (e.g., website) which has previously been identified as containing relevant secondary data ( e.g., in an earlier iteration of the method).” EN: the crawler program is one of several possible choices for analyzing and processing very large datasets that is obvious to one of ordinary skill in the art.); 
feeding the labeled data into an artificial neural network (Maor, [0059] “As used herein, the term statistical classifier (or classifier) broadly means a predictive model and/or classification machine learning model, for example, a statistical classifier, a regression function, a look-up table, decision tree learning, artificial neural networks, and Bayesian networks.”).


Regarding claim 12, incorporating the rejections of claims 2 and 11, claim 12 is rejected as discussed above for substantially similar rationale.
Regarding claim 13, incorporating the rejections of claims 3 and 11, claim 13 is rejected as discussed above for substantially similar rationale.
Regarding claim 14, incorporating the rejections of claims 4 and 11, claim 14 is rejected as discussed above for substantially similar rationale.
Regarding claim 15, incorporating the rejections of claims 5 and 11, claim 15 is rejected as discussed above for substantially similar rationale.
Regarding claim 18, incorporating the rejections of claims 9 and 11, claim 18 is rejected as discussed above for substantially similar rationale.

Claim 20. Wahrmund discloses A non-transitory, computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations (Wahrmund, Fig. 12 illustrating basic computer architecture with storage medium, [0103] “The computer system 2400 may also include computer components such as nontransitory, computer-readable media. Examples of computer-readable media include a random access memory (RAM) 2406, which may be SRAM, DRAM, SDRAM, or the like. The computer system 2400 may also include additional non-transitory, computer-readable media such as a read-only memory (ROM) 2408, which may be PROM, EPROM, EEPROM, or the like. RAM 2406 and ROM 2408 hold user and system data and programs, as is known in the art.”), the operations comprising: 
obtaining data from a storage medium (Wahrmund, Fig. 12 illustrating basic computer architecture with storage medium, [0060] “FIG. 5 shows the steps that can be used in classifying unclassified surface(s) and optionally computing confidences, which corresponds to step 306 in FIGS. 3A and B. Step 501 includes inputting picked but unclassified seismic surface(s) or surface patch(es).”); 
segmenting at least a section of the data into a connected sequence of subsections (Wahrmund, Fig. 4 402 segmenting surfaces; [0057] “Step 402 includes segmenting the training surfaces. The training surfaces can be divided into equal or approximately equal segments, or even regarded as one segment. One segment may be appropriate for small surfaces or surface patches. Optionally, as indicated by the dashed line in FIG. 4, the segmenting can be based on the input attributes measured from the seismic data at, above, and/or below the training 
labeling the connected sequence of subsections of the data to generate labeled reservoir data (Wahrmund, [0035] “In step 405, segment patterns for each surface type are calculated and learn classification model from the training surface segment patterns.”),
wherein labeling comprises: for each subsection of the connected sequence of subsections (Wahrmund, [0035] “In step 405, segment patterns for each surface type are calculated and learn classification model from the training surface segment patterns.”):
retrieving a portion of the reservoir data that is in the subsection, and labeling the subsection according to a type of the portion of the reservoir data (Wahrmund , [0073] “The same segment type labels should be used where multiple interpreters are labeling segments. Labels can be built based on above/below geometric pairs such as conformable/conformable, onlaping/toplapping, downlapping/conformable, onlaping/truncating, above/below seismic facies pairs such as high amplitude continuous/low amplitude semi-continuous, and/or surface characteristics such as the amplitude, continuity or curvature of the surface.”; [0086] “Next, as in FIG. 5, step 505, each surface segment is classified. Alternatively or in addition, the system may report the confidence of that classification or a degree of likelihood of each potential classification outcome. One classification approach involves comparing the seismic attributes from a test segment to the seismic attributes of the training-set segments. The segment is labeled with the segment type that has the maximum combined feature similarity.”). 
 does not explicitly disclose utilizing a crawler application executed by a processor, nor feeding the labeled data into an artificial neural network.
Maor teaches utilizing a crawler application executed by a processor (Maor, [0024] “the method further comprises code that automatically crawls along at least one of links on a network and stored file in the at least one second storage unit, the code automatically designates the at least one secondary dataset according to at least one object type that corresponds to at least one object type of the primary training dataset.”; [0087] “The secondary datasets may be automatically designated by code, for example, by a crawling program that searches the internet (and/or local storage devices) using keywords to identify databases and/or other sources of information, or for example, by a linking program that follows links from a source (e.g., website) which has previously been identified as containing relevant secondary data ( e.g., in an earlier iteration of the method).” EN: the crawler program is one of several possible choices for analyzing and processing very large datasets that is obvious to one of ordinary skill in the art.); 
feeding the labeled data into an artificial neural network (Maor, [0059] “As used herein, the term statistical classifier (or classifier) broadly means a predictive model and/or classification machine learning model, for example, a statistical classifier, a regression function, a look-up table, decision tree learning, artificial neural networks, and Bayesian networks.”).
Wahrmund and Maor are analogous because they are related to classification of data sets for further analysis and use. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Wahrmund and Maor 

Claim 25. Modified Wahrmund teaches the method of claim 1, wherein: the reservoir data comprises interpreted data, identifying a bounding box within at least one of the connected sequence of subsections, and labeling further comprises labeling the at least one of the connected sequence of subsections according to a structure defined within the bounding box (Wahrmund, Figs. 6a-6e illustrating subsections; [0083] “Next, as shown in FIG. 5, step 502, the surface is segmented. This could be done any number of ways, including evenly spaced segmentation. Surfaces could be segmented into parts of equal size (i.e., length or area), say representing patches 300 m long in 2D data, or 90 km2 in 3D data. Alternatively, segments can be of unequal sizes.”).


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wahrmund et al., US Patent Application Publication No. 2016/0313463 (hereinafter “Wahrmund”) in view of Maor et al., US Patent Application Publication No. 2017/0017899 (hereinafter “Maor”) and further in view of Imhof et al, US Patent Application Publication No. 2012/0090834 (hereinafter “Imhof”).
Claim 10. Modified Wahrmund teaches the method of claim 1. Wahrmund does not explicitly disclose, wherein the labeled reservoir data comprises at least one of text labels, binary labels, or n-tuple labels corresponding to the subsections.
Imhof teaches wherein the labeled reservoir data comprises at least one of text labels, binary labels, or n-tuple labels corresponding to the subsections. (Imhof, [0077] “A first classification technique is performed by thresholding, binning, or seed detection. Thresholding labels features based on one or multiple inventive attributes exceeding and/or undercutting threshold values, which in effect assigns a binary label. A generalization of thresholding is binning where multiple thresholds are used to assign each feature to one bin. Seed detection combines thresholding or binning with a spatial-connectivity criterion that allows label assignment only to voxels that are spatially connected to specified voxels.” EN: The labels can include binary labels.).
Wahrmund, Maor, and Imhof are analogous because they are related to classification of data sets for further analysis and use. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Dara, Lim, and Imhof and arrived at the method of processing data into usable training data sets that may be used for classification with partitions or subsections as claimed. One of ordinary skill in the art would have been motivated to make such a combination because there is a need for “a method that distinguishes different regions of the seismic data based on their seismic texture, 

Regarding claim 19, incorporating the rejections of claims 10 and 11, claim 19 is rejected as discussed above for substantially similar rationale.


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wahrmund et al., US Patent Application Publication No. 2016/0313463 (hereinafter “Wahrmund”) in view of Maor et al., US Patent Application Publication No. 2017/0017899 (hereinafter “Maor”) and further in view of Honarpour et al., US Patent Application Publication No. 2016/0195637 (hererinafter “Honarpour”).
Claim 21. Modified Wahrmund teaches the method of claim 1, Wahrmund does not explicitly disclose but Honarpour teaches wherein: the reservoir data comprises a wireline of bulk density at depths beneath a surface (Honarpour, Fig. 5 502 Obtain wireline logging data),
segmenting comprises segmenting the wireline into an array of the connected sequence of subsections by bulk density and by depth, labeling further comprises assigning binary values to a corresponding n-tuple assigned to each of the connected sequence of subsections, and the binary values of the corresponding n-tuple define a range of bulk densities within a corresponding subsection in the connected sequence of subsections (Honarpour, [0002] “Well log measurements can provide a number of rock properties needed 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wahrmund (directed to analysis and classification of geophysical data), Maor (directed to efficiently analyzing and processing very large datasets) and Honarpour (directed to evaluating geological formations via well data) and arrived at the classification method and system as claimed using well logging data as an alternative dataset when using the segmenting and labeling classification method of Wahrmund. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. analyzing the data to prepare the large data sets for further analysis and prediction) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. using wireline versus seismic imaging data to analyze the reservoir.).

wherein: the reservoir data comprises a wireline of bulk density at depths beneath a surface, segmenting comprises segmenting the wireline into an array of the connected sequence of subsections by bulk density and by depth (Honarpour, Fig. 5 502 Obtain wireline logging data), and
labeling further comprises: assigning binary values to a corresponding n-tuple assigned to each of the connected sequence of subsections, the binary values of the corresponding n-tuple define a range of bulk densities within a corresponding subsection in the connected sequence of subsections, and assigning a rock type to each of the connected sequence of subsections by comparing the corresponding n-tuple to known rock types by bulk density (Honarpour, [0002] “Well log measurements can provide a number of rock properties needed to plan well completion and lateral placement. These properties include mineralogy, bulk density, porosity, electrical resistivity and elastic-wave velocities.”; [0008] “the present invention relates, in part, to a method for evaluating a geological formation, which comprises (a) determining a first parameter comprising photoelectric effect index, effective atomic number, or bulk density, and a target parameter comprising a formation property that is different from the first parameter, for a rock sample at a depth interval in a formation using formation data ( e.g., well data, laboratory data, non-tomographic theoretical modeling data, or any combinations thereof)”; [0045] “The system can comprise one or more computer systems for processing images and computing rock properties according to methods of the present invention.”).


Claim 23. Modified Wahrmund teaches the method of claim 1, Wahrmund teaches labeling further comprises assigning binary values to a corresponding array of the binary values associated with the connected sequence of images, and the binary values label each of the connected sequence of images as containing wave energy data or containing no wave energy data (Wahrmund, [0063] “These inputs are then used to learn a classification model to assign surfaces or patches to classes. The classification output can take the form of "hard" or "soft" assignment.”; [0064] “Hard assignment, on the contrary, does not account for any imprecision and would evaluate classification problems as a binary set”). 	Wahrmund does not wherein: the reservoir data comprises a f-k plot of frequency versus wave number taken by scanning a ground, segmenting comprises segmenting the f-k plot into a connected sequence of images (Honarpour, Fig. 7 704 Multi-energy CT Scanner; [0008] “(d) comprising applying the mathematical function equation or cross-plot of (c) to the photoelectric effect index, effective atomic number, or bulk density determined in (e ).” EN: one of ordinary skill in the art can adjust the labeling and classification method and system of Wahrmund to process and analyze other types of reservoir data obtained via wireline or scanning sensors.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wahrmund (directed to analysis and classification of geophysical data), Maor (directed to efficiently analyzing and processing very large datasets) and Honarpour (directed to evaluating geological formations via well data) and arrived at the classification method and system as claimed using well logging data as an alternative dataset when using the segmenting and labeling classification method of Wahrmund. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. analyzing the data to prepare the large data sets for further analysis and prediction) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. using wireline versus seismic imaging data to analyze the reservoir.).

wherein: the reservoir data comprises a reservoir model comprising a plurality of data types within the reservoir model, segmenting comprises segmenting the reservoir model into a sequence of connected voxels, and labeling further comprises, for each voxel: determining, by analyzing a subset of the plurality of data types within a voxel, a type of subterranean structure for the voxel, and labeling the voxel with the type of subterranean feature for the voxel (Honarpour, [0036] “a scan of the sample can be run, a 3D image is obtained with CT value for each voxel, similar to the method indicated in the incorporated U.S. Patent Application Publication No. 2013/0028371, and then all the voxels associated with each sample can be taken and an average is calculated on them.” EN: this is obvious to one of ordinary skill in the reservoir arts to process data from a variety of sources such as the wireline data in Honarpour.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wahrmund (directed to analysis and classification of geophysical data), Maor (directed to efficiently analyzing and processing very large datasets) and Honarpour (directed to evaluating geological formations via well data) and arrived at the classification method and system as claimed using well logging data as an alternative dataset when using the segmenting and labeling classification method of Wahrmund. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. analyzing the data to prepare the large data sets for further analysis and prediction) with no change in their .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN W CRABB/             Examiner, Art Unit 2129

/REHANA PERVEEN/             Supervisory Patent Examiner, Art Unit 2129